Citation Nr: 1512936	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus or exposure to herbicides.

4.  Entitlement to service connection for warts on the legs, to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for a skin condition of the arms and legs, to include as secondary to exposure to herbicides.  

6.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.  
REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied the benefits sought on appeal.

In January 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to service connection for heart disability, warts on the legs, skin condition of the arms and legs, hypothyroidism, and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability as a result of active service.

2.  The Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his in-service acoustic trauma.  He asserted that he had significant noise exposure from weapons discharged during service, and recalled decreased hearing acuity and buzzing in his ears since service.  He denied any significant post-service occupational or recreational noise exposure.  For the reasons discussed below, the Board finds service connection is warranted for bilateral hearing loss and tinnitus.

First, the Board finds that the private audiological examination dated in December 2010 shows bilateral sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service.  

In a December 2010 evaluation from the Veteran's treating audiologist, she found that his bilateral hearing loss and tinnitus were at least as likely as not caused by noise exposure during service.  She provided a detailed rationale for her opinion.  There is no clinical opinion to the contrary.  

As such, the preponderance of the evidence supports the Veteran's claims, and service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for a heart disability, warts on the legs, a skin condition of the arms and legs, hypothyroidism, and cataracts.  

Heart

The Veteran contends that he has a current heart disability either directly related to service or secondary to his service-connected diabetes mellitus.  The Veteran was afforded a VA fee-basis examination in September 2011, during which he was noted to have a heart murmur that caused fatigue and some shortness of breath.  However, the examiner did not provide an etiological opinion.  

Moreover, VA progress notes show a medical history including a diagnosis of arteriosclerosis, and the Veteran asserts he has stable angina as diagnosed by a private physician.  

A review of these private treatment records show a June 2012 diagnosis of "Stable angina 413.9: ICD9 413.9, Billing Diagnosis, Problem."  As such, it is not entirely clear whether the Veteran has angina or the code for angina was just used for billing purposes.  

Nevertheless, the Board finds that a VA examination in warranted to determine the nature and etiology of the Veteran's current heart disabilities.  See 3.159(c)(4).

Skin 

The Veteran contends that he has a skin disability of the arms and legs and warts on his legs that are attributable to his active duty service or exposure to herbicides.  

VA treatment records show treatment for lesions on his legs and trunk.  However, the Veteran has not been afforded a VA examination in conjunction with this claim.  The Board finds that the minimal threshold for when a VA examination is warranted has been shown, and the claim should be remanded to obtain an opinion as to the nature and etiology of any current skin condition.  Id.

Manlincon Issues

In September 2014 rating decision, the RO denied service connection for hypothyroidism and cataracts.  In January 2015, the Veteran submitted a notice of disagreement as to these two issues.  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to these two issues.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case on the issues of entitlement to service connection for hypothyroidism and cataracts should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  Schedule the Veteran for the appropriate VA examination for his claimed heart disability. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a heart disability that has been:

a. caused or aggravated by his active military service; or 

b. caused or aggravated by his service-connected disabilities (including diabetes mellitus). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for the appropriate VA examination for his claimed skin disability, including warts on the legs. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a skin disability that has been caused or aggravated by his active military service, or secondary to Agent Orange exposure.  

The examiner should provide a complete rationale for any opinion provided.

4.  In the interest of avoiding further remand, the AOJ should review the opinion and take action as necessary to ensure that the opinion is responsive to the posed questions.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


